Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Nov 2020 has been entered.

Response to Arguments
Applicant's arguments filed 25 Nov 2020 have been fully considered but they are not persuasive. Applicant asserts that Chutorash fails to disclose or suggest “transmitting… the encrypted booking request to the booking platform.” Applicant’s remarks, p. 19. This is not persuasive. Chutorash discloses that the vehicle system transmits a transaction signal to the merchant ([0097]), and that the vehicle control system may encrypt any purchase information transmitted to any other system ([0102]). For at least these reasons, Applicant’s argument is not persuasive. 
Applicant next asserts that Chutorash fails to disclose generating an encrypted booking request using a private key based at least in part on a selection of an available service. This is not persuasive. Chutorash discloses that the user 
Applicant then asserts that none of Rigo, Varghese, or Mougin disclose or suggest the alleged deficiencies of Chutorash. For at least the foregoing reasons, this is not persuasive. The rejection has been updated to reflect Applicant’s claim amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. the vehicle identifying data and the booking price to the payment network ([0058], emphasis added). Then, the payment network may decrypt the vehicle identifying data ([0060]). As currently claimed, the vehicle identifying data expressly includes the selected service. If the booking platform disclosed transmits only the vehicle identifying data and the booking price to the payment platform, and if the encrypted booking request claimed includes the selected service, all of which is transmitted to the payment platform, then Applicant’s claimed invention contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. An amendment which discloses a decryption and parsing step prior to transmission to the payment platform may help to overcome this rejection, if supported.
Claims 2-7 depend from claim 1, and claims 9-14 depend from claim 8. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-14 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, 15-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0280956 to Chutorash et. al. (“Chutorash”) in view of U.S. Patent Publication No. 2002/0049535 to Rigo et. al. .
Claims 1 and 8
Chutorash discloses the following elements:
A method for automated remote transactions comprising: ([0005] systems and methods for conducting commerce in a vehicle)
initiating, by a computing device of a vehicle and via a computer network, a request for an automated transaction with a booking platform of an entity located within a ; ([0066] information from navigation system can be used to select a merchant with which to initiate a transaction; [0075] vehicle control system can create a data communication link with a remote source to request information; [0182] system may be used to create parking reservations; [0158] system searches for nearby stations; [0161] communication link is initiated when vehicle is within wireless range of the station)
receiving, by the computing device, from the booking platform, a set of available services
transmitting, by the computing device, to a payment network vehicle identification information associated with the vehicle; ([0097] system transmits transaction signal from vehicle system to mobile commerce agent; vehicle information and payment data is transmitted to payment processing system; [0098] vehicle control system can encrypt payment data; transaction signal can include vehicle identification information; transaction signal can be sent to payment processing system)
receiving, by the computing device, a private key from the payment network in response to transmitting the vehicle identification information, wherein the private key is stored in a root of trust system of the vehicle, and the private key has been associated with the vehicle identification information; ([0107] remote system sends private key to vehicle system; [0070] remote system may be a remote payment processing system; [0099] payment information may be encrypted using cryptography key; [0102] encryption mechanisms may include a private key and a public key)
generating, by the computing device, an encrypted booking request by using the private key, wherein the encrypted booking request is further generated based at least in part on a selection of at least one available service on a user interface for the vehicle; ([0097] user makes selection at vehicle system for a good or a service and vehicle system transmits transaction signal to merchant including order information; [0098, 107] vehicle control system can encrypt payment data; transaction signal 
transmitting, by the computing device, the encrypted booking request to the booking platform, wherein the encrypted booking request comprises the at least one available service from the set of available services and the vehicle identification information, wherein the booking platform transmits the encrypted booking request to the payment network; ([0097, 107] vehicle system transmits transaction signal to merchant including order information; [0098] vehicle control system can encrypt payment data; transaction signal can include vehicle identification information; transaction signal can be sent to payment processing system; [0194] system transmits reservation information; [0181]-[0182] vehicle identification may be used for a parking system; parking system may include reserved spots; [0102] vehicle control system may encrypt any purchase information transmitted to any other system; [0111] payment information may be sent to payment system through merchant; see also fig. 6A)
receiving, by the computing device, from the payment network a request for payment authentication ; ([0099] system can request authentication of payment information after payment information is sent; [0105] authentication may be based at least partly on vehicle information; 
prompting, by the computing device, a passenger of the vehicle to take a biometric sample via a biometric sensor positioned within the vehicle in response to the request for the payment authentication; ([0106] system may rely on voice recognition to authenticate payment; system may prompt user to input secondary authentication information)
transmitting, by the computing device, to the payment network the biometric sample of the passenger of the vehicle; ([0157] system may transmit payment and authentication information to the station; authentication information may be a voice authentication)
.
Chutorash also discloses a processor and a non-transitory memory as recited in claims 8 in paragraph [0260].
Chutorash discloses presenting services that are closest to the vehicle and initiating a connection with services that are within a wireless range of the vehicle. The wireless range of the vehicle is a predetermined range. Nevertheless, to the extent that Chutorash does not explicitly disclose initiating a request with an entity within a predetermined distance, Rigo discloses that the vehicle computer will 
Chutorash also discloses that the system may require multi-level verification for payment, including asking for authentication after initial payment information is sent, and using biometric information to provide that authentication. See at least paragraphs [0097], [0099], [0105], and [0106]. Neither Chutorash nor Rigo explicitly disclose requiring authentication responsive to a fraud determination. However, Varghese discloses detecting suspicious activity and requesting biometric information to authenticate the activity. Varghese, paragraphs [0078]-[0079]. Varghese also discloses that the system may be used in payment systems (paragraph [0099]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the multi-layer authentication system of Chutorash with the secondary authentication system of 
None of Chutorash, Rigo, or Varghese explicitly disclose that the access token includes an expiration date. However, Mougin discloses that a reservation code may include an expiration date. Mougin, paragraph [0060]. Additionally, reservations are widely known in the art to be valid only for specific dates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the access token as taught by Chutorash in view of Rigo and Varghese the expiration date as taught by Mougin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15
Chutorash discloses the following elements:
An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system of a vehicle, cause the computer-based system to at least: ([0257], [0260] vehicle control system is a computer system including non-transitory media and machine-executable instructions)
initiate a request for an automated transaction with a booking platform of an entity located within a  ([0066] information from navigation system can be used to select a merchant with which to initiate a transaction; [0075] vehicle control system can create a data communication link with a remote source to request information; [0182] system may be used to create parking reservations; [0158] system searches for nearby stations; [0161] communication link is initiated when vehicle is within wireless range of the station)
receive from the booking platform a set of available services; ([0066] information regarding merchants is received in in-vehicle processing device; [0096]-[0097] vehicle control system requests information; information received includes menu for products/services; [0076] menu allows a user to look at products or services including a list of services)
transmit to a payment network vehicle identification information associated with the vehicle; ([0097] system transmits transaction signal from vehicle system to mobile commerce agent; vehicle information and payment data is transmitted to payment processing system; [0098] vehicle control system can encrypt payment data; transaction signal can include vehicle identification information; transaction signal can be sent to payment processing system)
receive a private key from the payment network in response to transmitting the vehicle identification information, wherein the private key is stored in a root of trust system of the vehicle, and the private key has been associated with the vehicle identification information; ([0107] remote system sends private key to vehicle system; [0070] remote system may be a remote payment processing system; [0099] payment information may be encrypted using cryptography key; [0102] encryption mechanisms may include a private key and a public key)
generate an encrypted booking request by using the private key, wherein the encrypted booking request is further generated based at least in part on a selection of at least one available service on a user interface for the vehicle; ([0097] vehicle system transmits transaction signal to merchant including order information; [0098, 107] vehicle control system can encrypt payment data; transaction signal can include vehicle identification information; transaction signal can be sent to payment processing system)
transmit the encrypted booking request to the booking platform, wherein the encrypted booking request comprises the at least one available service from the set of available services and the vehicle identification information;
receive from the payment network a request for payment authentication  ([0099] system can request authentication of payment information after payment information is sent; [0105] authentication may be based at least partly on vehicle information; [0106] system may rely on multiple levels of security for payment authentication)
prompt a passenger of the vehicle to take a biometric sample via a biometric sensor positioned within the vehicle in response to the request for the payment authentication; ([0106] system may rely on voice recognition to authenticate payment; system may prompt user to input secondary authentication information)
transmit to the payment network the biometric sample of the passenger of the vehicle; ([0157] system may transmit payment and authentication information to the station; authentication information may be a voice authentication)
. 
Chutorash discloses presenting services that are closest to the vehicle and initiating a connection with services that are within a wireless range of the vehicle. 
Chutorash also discloses that the system may require multi-level verification for payment, including asking for authentication after initial payment information is sent, and using biometric information to provide that authentication. See at least paragraphs [0097], [0099], [0105], and [0106]. Neither Chutorash nor Rigo explicitly disclose requiring authentication responsive to a fraud determination. However, Varghese discloses detecting suspicious activity and requesting biometric information to authenticate the activity. Varghese, paragraphs [0078]-[0079]. Varghese also discloses that the system may be used in payment systems 
None of Chutorash, Rigo, or Varghese explicitly disclose that the access token includes an expiration date. However, Mougin discloses that a reservation code may include an expiration date. Mougin, paragraph [0060]. Additionally, reservations are widely known in the art to be valid only for specific dates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the access token as taught by Chutorash in view of Rigo and Varghese the expiration date as taught by Mougin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 2, 9, and 16
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claims 1, 9, and 16, above. Chutorash also discloses:
transmitting, by the computing device, a user accommodation profile to the booking platform, wherein the booking platform is configured to transmit the set of available services based on the user accommodation profile. ([0093] vehicle control system stores user profiles; [0181] merchant system requests identifying information from vehicle system, sends a response for available services based on identification information; [0182] merchant system may permit reservations)
To the extent that Chutorash may not explicitly disclose that the booking platform is configured to transmit the set of available services based on the user input, Rigo discloses:
wherein the booking platform is configured to transmit the set of available services based on the user accommodation profile. ([0048] users and providers can enter profiles into central reservation system (CRS); users can be presented with options according to their preferences)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the preference information of Chutorash with the preference information of Rigo in order to permit users to “find accommodations without having to stop and hunt.” Rigo, paragraph [0044]. 
Claims 3, 10, and 17
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claims 1, 9, and 16, above. Chutorash also discloses:
receiving by the computing device, a booking confirmation from the booking platform in response to the booking platform completing booking of the least one available service, wherein the booking confirmation comprises GPS directions to the at least one available service. ([0097] payment system can provide confirmation; merchant can 
Claims 4, 11, and 18
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claims 1, 9, and 16, above. Chutorash also discloses that the vehicle system may be in communication with a mobile phone (paragraph [0078]), and that the vehicle control system may access phone information, including phonebook data files, and may exchange messages with the phone (paragraph [0078]). Chutorash also discloses that the booking request may be encrypted ([0102]). Chutorash does not explicitly disclose that the booking request includes a user device phone number and that the access key is transmitted to a user device. However, Rigo discloses:
. ([0052] key code can be loaded onto a cell phone for access to the lodging space)
Neither Chutorash nor Rigo explicitly disclose that the booking request comprises a user device phone number. However, Mougin discloses that the booking request may be accompanied by the users mobile telephone number. Mougin, paragraph [0044]. Mougin also discloses that the reservation code may be stored on the mobile telephone (paragraph [0047]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the booking data as taught by Chutorash in view of Rigo the telephone 
Claims 5, 12, and 19
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claims 1, 9, and 16, above. Chutorash also discloses:
receiving, by the computing device, a provisioned parking access . ([0105] access controller may verify payment information to allow access to parking services; [0098] payment data may be encrypted)
Chutorash does not explicitly disclose that the access information may be a token. However, Rigo discloses that the reservation access information can be encoded and sent to the vehicle (paragraph [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the in-vehicle reservation system of Chutorash with the distance and check-in functions of Rigo in order to allow “automated communication of data between an on-board or in-vehicle computer device and a computer or server at a service provider.” Rigo, paragraph [0002].
Claim 21
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claim 16, above. Chutorash also discloses that the system can determine user 
wherein the user accommodation profile comprises a filter associated with at least one of: a type of lodging, a lodging brand, a type of bed, or a lodging amenity. ([0044], [0048] consumer information includes preferences as to hotel chains and other amenities; [0027] consumer can create a preference profile including a preferred lodging company; only preferred information will be transmitted to customer’s vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the preference information of Chutorash with the preference information of Rigo in order to permit users to “find accommodations without having to stop and hunt.” Rigo, paragraph [0044].

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0280956 to Chutorash et. al. (“Chutorash”) in view of U.S. Patent Publication No. 2002/0049535 to Rigo et. al. (“Rigo”) in view of U.S. Patent Publication No. 2006/0282660 to Varghese et. al. (“Varghese”) in view of U.S. Patent Publication No. 2005/0261945 to Mougin et. al. (“Mougin”) and further in view of U.S. Patent Publication No. 2013/0145482 to Ricci et. al. (“Ricci”).
Claims 6 and 13
Chutorash in view of Rigo, Varghese, and Mougin discloses the elements of claims 1, 9, and 16, above. Chutorash also discloses:
transmitting, by the remote transaction processor, a remote transaction registration request to the payment network, wherein in response to receiving the remote transaction registration request the payment network prompts the remote transaction processor to transmit vehicle identification information; ([0131]-[0132] system detects connection of portable device to vehicle system, connects to a wireless service organization (WSO); [0133]-[0134] user may view menu and make purchase request; request is identified by WSO; see also Fig. 6C)
transmitting, by the remote transaction processor, the vehicle to the vehicle identification information payment network, wherein the payment network is configured to associate the vehicle identification information with transaction account data: ([0098] transaction signal can include actual order, vehicle identifier, and account code; vehicle system can send transaction signal to payment processor)
and receiving, by the remote transaction processor, a private key and public key pair from the payment network, wherein the private key and public key pair are stored in the root of trust system. ([0099] response information may be used as part of a cryptography key; [0102] encryption mechanisms may include a private key and a public key; [0107] system may receive a public or private key from the payment system)
Chutorash does not explicitly disclose that the keys include a private key and a public key pair. Varghese discloses using key pairs in paragraph [0090]. None of Chutorash in view of Rigo, Varghese, or Mougin explicitly disclose a public/private key pair. However, Ricci authentication using public key and private key 
Claims 7 and 14
Chutorash in view of Rigo, Varghese, Mougin, and Ricci discloses the elements of claims 6 and 13, above. Chutorash also discloses:
transmitting, by the computing device, a transaction account number to provision for the automated remote transactions, wherein the payment network is configured to generate a payment token based on the transaction account data corresponding to the transaction account number. ([0142] multiple stored accounts are available for use in a transaction; user may select a particular payment account; confirmation from payment system may be provided based on selected payment account; [0098] system encrypts payment data; [0099] response information includes an identifier of the remote payment system; identifier is transmitted with payment information to authenticate payment data; response information may be used as part of cryptography key - an identifier is a payment token)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Examiner, Art Unit 3628